DETAILED ACTION
                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that WO 2004/031092 and WO 2017/125579 was cited in the Applicant’s 11/13/2020 IDS.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to an apparatus.
Group II, claims 8-14, drawn to an apparatus.
Group III, claims 15-20, drawn to a process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of emission abatement, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lebæk et al. (WO 2017125579 A1, as cited in the Applicant’s 11/13/2020 IDS), hereinafter Lebæk.  
Regarding Claim 1, Lebæk teaches an emission abatement apparatus (Page 4 Lines 19-22, “The use of a U, i.e. loop, reactor provides for the ability to maintain the AF for a longer retention time in a gas tight environment, thus permitting a more extensive pyrolysis of the AF, so that there will be a complete burn out of the AF remnants when inserted in the reactor ”) comprising: 
a reactor (Figure 1, loop seal reactor 10) having a first end (Figure 1, material inlet 11), a second end opposite the first end (Figure 1, material outlet 12), and a middle portion between the first end and the second end (Figure 1, gas distributor 3 of leg 2); 
the first end of the reactor configured for connection to a solid particulate conduit through which solid particulates are feedable to the reactor (Page 4 lines 32-35, “The reactor has a material inlet 11 for receiving AF and hot cement meal that is associated with a substantially vertically oriented downward hollow conduit or leg 1 adaptable to having AF and hot cement meal flow downward there through”); 
the second end of the reactor configured for connection to a gas conduit such that solid particulates passed through the reactor are passable to the gas conduit (Page 15 Lines 2-3, “… AF and hot cement meal will flow upwards toward material outlet 12”); 
the middle portion of the reactor being connectable to a source of reactant gas such that reactant gas from the source of reactant gas is feedable into the middle portion of the reactor in a plurality of pulses (Page 5 Lines 7-8 and 11-12 “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2”).  
During a telephone conversation with Jeffery A. Sharp on 2/1/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph numbers are suggested in order to unambiguously identify each paragraph, 
See MPEP R 1.52 (b) (6)
    PNG
    media_image1.png
    279
    763
    media_image1.png
    Greyscale

Additionally, see MPEP R 1.124 (c)

    PNG
    media_image2.png
    169
    763
    media_image2.png
    Greyscale

For the purpose of substantive examination, reference will hereby be made to the US Patent Application Publication (US 20210116179 A1).
Paragraph 42, “second end 21c” is for the second end, not multiple reactors
Appropriate correction is required.

Claim Objections
Claim 8-14 are objected to because of the following informalities:
Claim 8 line 2, “a pre-heater connected to a calciner to (insert verb, e.g. deliver, supply, feed) pre-heated cement raw meal to the calciner” is missing an action word in the location shown.
Claims 9-14 are objected by virtue of their dependency from claim 8.
Claim 11 line 2, “0.01 seconds” and “10 milliseconds” are equivalent, only in different units.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lebæk et al. (WO 2017125579 A1, as cited in the Applicant’s 11/13/2020 IDS), hereinafter Lebæk, in view of Skaarup et al. (WO 2004031092 A1, as cited in the Applicant’s 11/13/2020 IDS), hereinafter Skaarup.

Regarding claim 8, Lebæk teaches a cement manufacturing apparatus (Page 1 Lines 5-6, “The present invention relates to an apparatus … in the manufacture of cement”) comprising: 
a pre-heater connected to a calciner (Page 6 Lines 2-3, “The plant comprises a multi-stage cyclone preheater 21 with calciner 23”) to pre-heated cement raw meal to the calciner (Page 7 Lines 2-4, “the raw meal flows towards the rotary kiln 25 through the cyclones of the preheater 21 and the calciner 23”), the pre-heater comprising: 
a first separator device (Figure 2, preheater 21a); 
a second separator device (Annotated Figure 1 of this Office Action, subsequent preheaters are 21b-d. It is understood that the preheaters follow this naming convention, although 21b and 21c were not originally labeled); 


    PNG
    media_image3.png
    333
    461
    media_image3.png
    Greyscale

Annotated Figure 1: Cyclone preheaters 21a-d

an emission abatement apparatus (Page 4 Lines 19-22, “The use of a U, i.e. loop, reactor provides for the ability to maintain the AF for a longer retention time in a gas tight environment, thus permitting a more extensive pyrolysis of the AF, so that there will be a complete burn out of the AF remnants when inserted in the reactor ”), the emission abatement apparatus comprising: 
43a reactor (Figure 1, loop seal reactor 10)  having a first end (Figure 1, material inlet 11), a second end opposite the first end (Figure 1, material outlet 12), and at least one middle portion between the first end and the second end (Figure 1, gas distributor 3 of leg 2); 
the first end of the reactor connected to a cement raw meal conduit so that cement raw meal output from the first separator device is feedable to the first end of the reactor (Page 4 lines 32-35, “The reactor has a material inlet 11 for receiving AF and hot cement meal that is associated with a substantially vertically oriented downward hollow conduit or leg 1 adaptable to having AF and hot cement meal flow downward there through”);
the second end of the reactor connected to a flue gas conduit such that the cement raw meal passed through the reactor is passable from the second end of the reactor to the flue gas conduit (Page 15 Lines 2-3, “… AF and hot cement meal will flow upwards toward material outlet 12” It is understood that this is fed to the calciner which is in fluid communication with the flue gas, as suggested on Page 7 Lines 19-20, “The charred AF and preheated cement raw meal is directed into the pyro system of plant 20, most preferably calciner 23 via duct 30); 
the at least one middle portion of the reactor being connectable to a source of reactant gas such that reactant gas from the source of reactant gas is feedable into the middle portion of the reactor in a plurality of pulses (Page 5 Lines 7-8 and 11-12, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2”).  
But fails to teach an emission abatement apparatus positioned between the first separator device and the second separator device, so that the cement raw meal is directed to the second separator device via the flue gas conduit.
However, Skaarup teaches an emission abatement apparatus (Page 1 Lines 5-6, “The invention relates specifically to a method for reducing the emission of SO2, CO, and volatile organic compounds) positioned between the first separator device and the second separator device (Figure 3, separate unit 21 is located between two cyclone stages a-d), so that the cement raw meal is directed to the second separator device via the flue gas conduit (Figure 3, duct 26 directs the raw meal back to the cyclone preheater, as described on Page 10 Lines 5-9).
Lebæk and Skaarup are considered analogous because they are both in the same field of cement manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lebæk by relocating the loop seal reactor to the position found in Skaarup. Thus, modified Lebæk would teach an emission abatement apparatus positioned in between a first and second separator device, so that the cement raw meal is directed to the second separator device via the flue gas conduit. This would provide the predictable result of operating the emission abatement apparatus in a temperature range ideal for substantially expelling volatile organic compounds, as suggested by Skaarup Page 2 Lines 14-19 , “One type of VOC is thus expelled substantially within a temperature span ranging from 300 to 500°C … In a traditional cyclone preheater the aforementioned temperature span will typically occur in the 1st and 2nd cyclone stage”)

Regarding claim 9, modified Lebæk teaches the cement manufacturing apparatus of claim 8, wherein the at least one middle portion of the reactor is comprised of an intermediate section of the reactor between the first end of the reactor and the second end of the reactor (Figure 1 of Lebæk, the lower leg 2 is an intermediate section of the reactor between the inlet 11 and outlet 12) and the middle portion of the reactor is below the first end of the reactor and is below the second end of the reactor (Figure 1 of Lebæk, the lower leg 2 of the reactor is below the inlet 11 and outlet 12).  

Regarding claim 10, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein the plurality of pulses of the reactant gas are configured so that each pulse has a pre-selected pulse time period (Page 5 Lines 16-17 and 19 of Lebæk, “The gas pulses introduced are characterized by having a duration ranging from about 10 to about 200 ms” and “a frequency ranging from about 0.1 to about 10 Hz”) at which the reactant gas is fed into the middle portion of the reactor (Page 5 Line 12 of Lebæk, the gas source directs “pulses of pressurized gas into lower leg 2”) and immediately after the pre-selected pulse time the reactant gas is stopped being fed into the middle portion of the reactor for a cessation time period that runs immediately after the pre-selected pulse time ends (Page 5 Lines 20-22 of Lebæk, the pulses are generated by a “fast acting solenoid valve or any other mechanical device capable of generating high frequency pulses” It is understood that in between pulses of gas, the gas distributor 3 is disconnected from the source of pressurized gas, resulting in a cessation time in between pulses. Additionally, given the ranges as described on Page 5 Lines 16-20 of Lebæk, a cessation period is inherent when the period, the inverse of frequency, is longer than the duration period. For example, Figure 2 of this Office Action shows a cessation period between each pulse when a frequency of 2.5 Hz, a 0.4 s period, and a pulse duration of 0.2 s are selected).  

[Chart]
Figure 2: Pulse chart demonstrating the inherent cessation period between pulses when the period is longer than the duration of the pulse, in this case 0.4s versus 0.2s

Regarding claim 11, modified Lebæk teaches the cement manufacturing apparatus of claim 10, wherein the pre-selected pulse time is up to 0.01 seconds, 1 microsecond (0.000001 s), 1 millisecond (0.001 s), 5 milliseconds (0.005 s), 10 milliseconds (0.01 s), or 1 second (Page 5 Lines 16-17 of Lebæk, “The gas pulses introduced are characterized by having a duration ranging from about 10 to about 200 ms” It is understood that this range is about 0.01 to 0.2 s. Therefore, the duration falls in the claimed range of up to 0.000001, 0.001, 0.005, 0.01, or 1 s, specifically up to 0.01 or 1 s).  

Regarding claim 12, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein the at least one middle portion of the reactor is connected to a transport gas source such that transport gas is feedable into the middle portion of the reactor in a plurality of pulses (Page 5 Lines 7-8 and 11-12 of Lebæk, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2” It is understood that this gas is a transport gas in that, as described in Lines 13-14, “The gas pulses facilitate the movement of the AF and hot cement meal” Furthermore, Paragraph 55 of the US Patent Application Publication states that the transport can be any suitable gas such as compressed air and Page 4 Lines 14-15 of Lebæk state that the pulsation gas can also be pressurized air) such that the transport gas is passable from the middle portion of the reactor to the second end of the reactor (Page 5 Lines 12-13 of Lebæk, the pressurized gas is directed “into lower leg 2 and thereafter into … upward leg 7” It is understood that upward leg 7 directs to the outlet 12).  

Regarding claim 13, modified Lebæk teaches the cement manufacturing apparatus of claim 12, wherein the at least one middle portion of the reactor is connected to the source of reactant gas (Page 5 Lines 7-8 and 11-12 of Lebæk, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2” It is understood that this gas is a reactant gas in that, as described in Lines 14-16, the gas pulses facilitate “breaking cohesive inter-particle bonds in the hot cement meal and promoting localized fluidization of the cement meal” Furthermore, Paragraph 53 of the US Patent Application Publication states that the reactant gas of the reactant gas source can include compressed air and Page 4 Lines 14-15 of Lebæk state that the pulsation gas can also be pressurized air) such that the reactant gas passes from the middle portion of the reactor to the first end of the reactor (Page 5 Lines 12-13 of Lebæk, the pressurized gas is directed “into lower leg 2 and thereafter into … downward leg 1” It is understood that downward leg 1 is directed from the inlet 11).  

Regarding claim 14, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein the reactor has a generally U-shape or a generally V-shape (Page 3 Lines 11-14 of Lebæk, “The reactor is defined as being a “U-seal” tubular structure … material entering the reactor will embark on a downward path in a first leg until reaching the bottom portion of the reactor, after which it will ascend a second leg until it reaches the material outlet“); and 
wherein the middle portion is a central section of the reactor (Figure 1 of Lebæk, the lower leg 2 of the reactor is in a central section of the reactor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2013019393 A1, exhaust pollution control
WO 2007128619 A1, reducing SO2 emissions
DE 60300939 T2, reducing NOx emissions
AU 2004285761 A1, reducing SO2 emissions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762